USCA11 Case: 19-13788      Date Filed: 01/28/2021   Page: 1 of 14



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13788
                          ________________________

                    D.C. Docket No. 1:17-cv-00125-JRH-BKE

RAMONICA M. LUKE,

                                                                Plaintiff-Appellant,

                                      versus

UNIVERSITY HEALTH SERVICES, INC.,

                                                              Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                (January 28, 2021)

Before MARTIN, NEWSOM, and BRANCH, Circuit Judges.

MARTIN, Circuit Judge:

      Ramonica Luke, a former employee of University Health Services, Inc.

(“University Health”) sued University Health under Title VII for alleged racial

discrimination after she was terminated. The District Court granted summary
           USCA11 Case: 19-13788          Date Filed: 01/28/2021       Page: 2 of 14



judgment in favor of University Health. After careful consideration, and with the

benefit of oral argument, we affirm.

                                   I. BACKGROUND 1

       In May 2006, Ms. Luke, who is African-American, began working as a

patient care assistant for University Hospital. University Hospital is operated by

University Health, which is the party to this appeal. Later in 2006, Ms. Luke

began working in the lab at University Hospital as a phlebotomist/processor during

the night shift. Her hours were from 6:00 PM to 6:30 AM. In that position, she

was responsible for drawing blood, inputting patient demographics, answering

phone calls, and filing paperwork. Ms. Luke was supervised by Vickie Forde.

       As time passed, Ms. Luke accumulated a lengthy disciplinary record for

tardiness and attendance problems during her work for University Hospital. She

received verbal counseling in March 2008 due to her violating University

Hospital’s attendance policy. She then received written warnings in August 2008,

June 2011, and January 2014, again for violating the attendance policy. In August

2014, Ms. Luke got a final written warning for violating the attendance policy,

which said “the next occurrence of not meeting hospital policy could result in

termination.” Ms. Luke received a second and a third final written warning in



       1
         Like the District Court, we rely on University Health’s statement of undisputed material
facts from summary judgment, which Ms. Luke did not contest.


                                                2
         USCA11 Case: 19-13788      Date Filed: 01/28/2021   Page: 3 of 14



March 2015 and September 2016. Between the January 2014 written warning and

the September 2016 final written warning, Ms. Luke was tardy over 100 times.

The September 2016 final written warning said, “This has been a habitual and

serious problem and improvement has not been seen, therefore the next occurrence

of a tardy will result in immediate termination.” All written warnings were issued

by Ms. Luke’s supervisor, Ms. Forde.

      Then at 6:11 PM on December 31, 2016, Ms. Forde got an email from Amita

Simmons, who was working the shift prior to Ms. Luke’s. Ms. Simmons wrote, “I

have been here since 4 a.m. AND I am still here, Ramonica is continuously late

and [it’s] not fair to me.” The next day, Ms. Forde received another email from

Ms. Simmons, which said, “I had to stay 15 minutes behind the schedule on the

clock because Ramonica was late.” Prompted by Ms. Simmons’s complaint, Ms.

Forde set out to investigate. Ms. Forde reviewed the time adjustment sheet, which

documents an employee’s hours of work on those occasions when the employee

forgets to clock in. The time adjustment sheet had an entry by Ms. Luke on

December 1, 2016 saying that she “forgot to clock in [at] 6pm.” Although Ms.

Luke did not write that the time adjustment sheet was for December 31, 2016,

there were a couple of circumstances that made Ms. Forde believe that Luke meant

to make a time adjustment for December 31 instead of for December 1. First, the

time adjustment sheet is kept in chronological order, and Ms. Luke’s entry



                                         3
         USCA11 Case: 19-13788      Date Filed: 01/28/2021   Page: 4 of 14



followed one made by Ms. Simmons on December 31, 2016 when Simmons also

forgot to clock in. Second, Ms. Luke worked on December 1, 2016 and clocked in

at 5:59 PM, so she would have had no need to use the time adjustment sheet for

that day. Ms. Forde also reviewed security footage and pulled Ms. Luke’s badge

history from December 31. This investigation revealed that Ms. Luke arrived in

the lab at 6:12 PM, 12 minutes after her scheduled start time and 12 minutes after

the 6:00 PM time Ms. Forde thought Luke meant to list on the time adjustment

sheet for December 31.

      After her investigation, Ms. Forde recommended that Ms. Luke be

terminated based on her history of attendance problems and what Forde perceived

as falsification of the time adjustment sheet. Ms. Forde’s recommendation went to

Vita Mason, an employee relations specialist in the human resources department,

for review. Ms. Mason felt she could neither definitively prove nor disprove

whether Ms. Luke falsified the time adjustment sheet, but she approved the

recommendation for termination based solely on Luke’s history of attendance

problems. Ms. Mason then sent the termination recommendation to Chris

Westbrook, vice president of human resources at University Hospital, who

provided final approval for Ms. Luke’s termination. Ms. Luke was terminated on

January 11, 2017 based on her history of attendance problems, including 32

documented instances of being tardy in the preceding year.



                                         4
         USCA11 Case: 19-13788       Date Filed: 01/28/2021   Page: 5 of 14



      Ms. Luke filed a charge with the Equal Employment Opportunity

Commission (“EEOC”), alleging she was discriminated against based on her race.

She said she was “aware of similarly-situated Caucasian co-workers who were not

discharged for committing similar violations.” The EEOC ultimately issued Ms.

Luke a notice of right to sue. In October 2017, Ms. Luke, proceeding pro se, sued

University Health in the Southern District of Georgia, asserting claims under Title

VII for racial discrimination. Both Ms. Luke and University Health moved for

summary judgment, and the District Court granted summary judgment in favor of

University Health. This is Ms. Luke’s pro se appeal.

                                II. DISCUSSION

      We review de novo a district court’s order granting summary judgment,

“viewing all evidence and drawing all reasonable inferences in favor of the

nonmoving party.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th

Cir. 2014) (quotation marks omitted). Summary judgment is proper “if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We construe pro se

filings liberally. Jones v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir.

2015).

      We begin by setting out the legal framework that guides us. Title VII makes

it unlawful for an employer to “discharge any individual, or otherwise to



                                         5
         USCA11 Case: 19-13788        Date Filed: 01/28/2021   Page: 6 of 14



discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s race.” 42

U.S.C. § 2000e-2(a)(1). When, as neither party disputes here, a Title VII claim is

based on circumstantial evidence, the three-step burden-shifting framework from

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973), applies

to determine whether there has been discrimination. Smelter v. S. Home Care

Servs. Inc., 904 F.3d 1276, 1288 (11th Cir. 2018). At the first step of McDonnell

Douglas, the employee must make out a prima facie case of discrimination, which

gives rise to a rebuttable presumption that the termination was discriminatory. Id.

Once the prima facie case is made, the burden shifts to the employer at the second

step, which must provide a “legitimate, nondiscriminatory reason for its actions.”

Id. Finally, at the third step, if the employer provides such a reason, “the

presumption raised by the prima facie case is rebutted” and the burden shifts back

to the employee to show that the employer’s proffered reason is a “pretext for

illegal discrimination.” Id. (quotation marks omitted). To show pretext at this

third step, the evidence must show “such weaknesses, implausibilities,

inconsistencies, incoherencies or contradictions in the employer’s proffered

legitimate reasons for its actions that a reasonable factfinder could find them

unworthy of credence.” Furcron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1313

(11th Cir. 2016) (quotation marks omitted). The employee survives summary



                                          6
           USCA11 Case: 19-13788           Date Filed: 01/28/2021       Page: 7 of 14



judgment only “if there is sufficient evidence to demonstrate the existence of a

genuine issue of fact as to the truth of each of the employer’s proffered reasons for

its challenged action.” Id. (quotations marks omitted).

       Applying this legal framework at summary judgment, the District Court first

assumed Ms. Luke had established her prima facie case. The District Court then

found that University Health provided a legitimate, non-discriminatory reason for

Ms. Luke’s termination, as the “record contains evidence documenting [Luke’s]

attendance issues, multiple warnings, a coworker complaint, and a termination

letter identifying attendance as the reason.” At the third step, the District Court

found that Ms. Luke failed to meet her burden of showing University Health’s

proffered reason was pretextual. In this Court, Ms. Luke makes five challenges to

the District Court’s summary judgment ruling. We address these issues in turn.2

A.     Ms. Luke’s proffered comparators do not show discrimination.

       In order to show discrimination, an employee must show that her employer

treated her less favorably than similarly situated employees. Lewis v. City of

Union City, 918 F.3d 1213, 1221 (11th Cir. 2019) (en banc). This is because

“discrimination is a comparative concept—it requires an assessment of whether



       2
         Ms. Luke also raises three other issues unrelated to the District Court’s summary
judgment ruling. However, Ms. Luke did not first raise these issues in the District Court, so we
cannot consider them on appeal. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331
(11th Cir. 2004) (“[I]ssue[s] not raised in the district court and raised for the first time in an
appeal will not be considered by this court.” (quotation marks omitted)).


                                                7
          USCA11 Case: 19-13788        Date Filed: 01/28/2021    Page: 8 of 14



‘like’ (or instead different) people or things are being treated ‘differently.’” Id. at

1223. In Lewis, this circuit recently held that the comparators must be “similarly

situated in all material respects.” Id. at 1226 (quotation marks omitted). This

means a comparator ordinarily will have “engaged in the same basic conduct (or

misconduct) as the plaintiff,” “been subject to the same employment policy,” “been

under the jurisdiction of the same supervisor,” and “will share the plaintiff’s

employment or disciplinary history.” Id. at 1227–28. Although the comparator

analysis is conducted at the first step of McDonnell Douglas when the employee is

establishing her prima facie case, it can also “of course be used” to demonstrate

pretext at the third step. Id. at 1223–24 & n.9.

      Ms. Luke argues the District Court erred by failing to consider her eight

comparators: Frances Darnell, Pamela Evans, Jennifer Campbell, Janet Neal, Alice

Mueller, Blake Wojtaszok, Joy Sizemore, and Laura Glossom. According to Ms.

Luke, these people are white, have a history of attendance problems, and worked

under Ms. Forde as a phlebotomist/processor or as a courier at University Hospital.

None of them were terminated for attendance problems. Ms. Luke is correct that

the District Court failed to consider her comparators at the prima facie stage of

McDonnell Douglas. But that’s only because the District Court assumed Ms. Luke

established her prima facie case, so it had no need to evaluate her comparator

evidence at McDonnell Douglas’s first step. To the extent Ms. Luke argues the



                                           8
           USCA11 Case: 19-13788           Date Filed: 01/28/2021        Page: 9 of 14



District Court failed to consider her comparators at the pretext stage of McDonnell

Douglas, the record shows otherwise. The District Court found that Ms. Forde did

not suspect the comparators of falsifying their time adjustment sheets and that no

coworker of the comparators complained to Ms. Forde about their tardiness.

Therefore, it found that, in Ms. Forde’s view, Ms. Luke “was in a situation

dissimilar to [her] proffered comparators.”

       Indeed, the record shows Ms. Luke’s comparators were not similarly

situated to Luke in “all material respects” insofar as the comparators did not share

Luke’s “employment or disciplinary history.” See Lewis, 918 F.3d at 1226, 1228

(quotation marks omitted). Specifically, Ms. Forde never suspected the

comparators of falsifying time and attendance records. We recognize that Ms.

Luke was not ultimately terminated because of her suspected falsification of the

time adjustment sheet, but Ms. Forde’s perception that Luke falsified the time

adjustment sheet led Forde to recommend termination. And Ms. Mason then

approved Ms. Forde’s recommendation because of Ms. Luke’s history of

attendance problems. Thus, the suspected falsification is a material difference

between Ms. Luke and her comparators in that it got the ball rolling towards her

termination.3 Beyond that, no coworker of the comparators complained to Ms.


       3
         And even if the suspected falsification of the time adjustment sheet did contribute to
Ms. Luke’s termination, our precedent allows an employer to “fire an employee for a good
reason, a bad reason, a reason based on erroneous facts, or for no reason at all, as long as its


                                                 9
          USCA11 Case: 19-13788          Date Filed: 01/28/2021      Page: 10 of 14



Forde about their tardiness. This, too, is a material difference between Ms. Luke

and her comparators. Ms. Simmons’s complaint about Ms. Luke’s tardiness is

what led Ms. Forde to investigate her tardiness, which ultimately led to the

recommendation for termination. Because Ms. Luke’s comparators are not

similarly situated in all material respects, they cannot establish discrimination.

B.     The District Court did not improperly consider Angela Thomason in
       finding that Ms. Luke failed to show pretext.

       When discussing the issue of pretext, the District Court noted in passing that

Mr. Westbrook, the vice president of human resources at University Hospital who

made the final decision to terminate Ms. Luke, “treated a Caucasian employee

[Angela Thomason] in the same manner” as Ms. Luke. Ms. Luke argues the

District Court erred in considering Ms. Thomason as a comparator because,

according to Luke, Thomason does not have the same employment history as

Luke. Ms. Luke did not first raise this argument in the District Court, so we cannot

consider it on appeal. See Access Now, 385 F.3d at 1331. But even if we could,

Ms. Luke’s argument is unavailing. As an initial matter, we are not convinced that

the District Court treated Ms. Thomason as a comparator. For instance, the

District Court never addressed whether Ms. Thomason was similarly situated to




action is not for a discriminatory reason.” Jones v. Bessemer Carraway Med. Ctr., 151 F.3d
1321, 1324 n.16 (11th Cir. 1998) (per curiam) (quotation marks omitted).



                                              10
         USCA11 Case: 19-13788      Date Filed: 01/28/2021      Page: 11 of 14



Ms. Luke. See Lewis, 918 F.3d at 1226. Instead, it appears the District Court

simply referred to Ms. Thomason in support of its finding that Ms. Luke failed to

show the human resources personnel’s decision to approve Luke’s termination was

pretextual.

      Nevertheless, even if the District Court did consider Ms. Thomason as a

comparator at the pretext stage, Ms. Luke has not shown that the District Court

erred in doing so. Although Ms. Luke says Ms. Thomason does not have the same

employment history as herself (and is thus not similarly situated), the burden is on

Luke at the pretext stage, and she has not explained how Thomason’s employment

history is different from her own. See Smelter, 904 F.3d at 1288 (stating that, at

the pretext stage, “the burden shifts back to the employee”).

C.    The purportedly inconsistent reasons provided by University Health for
      terminating Ms. Luke do not show pretext.

      Ms. Luke says the reasons given by University Health for her termination

are inconsistent. She says University Health said she was terminated for being

tardy on December 31, 2016, but she reads a January 25, 2017 letter from Ms.

Mason as saying she was terminated “due to a mispunch (not clocking in).” Ms.

Luke offers this inconsistency to show that University Health’s proffered reason

for terminating Luke is a pretext for discrimination.

      Inconsistencies in or shifting explanations for an employer’s proffered

reason for termination can indeed be evidence of pretext. See Tidwell v. Carter

                                         11
         USCA11 Case: 19-13788       Date Filed: 01/28/2021     Page: 12 of 14



Prods., 135 F.3d 1422, 1428 (11th Cir. 1998); Bechtel Constr. Co. v. Sec’y of

Labor, 50 F.3d 926, 935 (11th Cir. 1995). However, a close view of the evidence

in favor of Ms. Luke uncovers no inconsistency in the reason given for why she

was terminated. The undisputed record shows Ms. Luke was terminated for her

history of attendance problems, and Ms. Mason’s letter expressly says, “Ms. Luke

was terminated for attendance.” While Ms. Luke says University Health also told

her she was terminated for tardiness, that is completely consistent with terminating

her for attendance problems. True, Ms. Mason’s letter notes a “missed punch,” but

that’s mentioned in the context of Ms. Luke’s failure to clock in as “resulting in the

recommendation for termination.” We do not read it to be offered as the actual

reason Ms. Luke was terminated. At most, the purported inconsistency simply

indicates that the reason for recommending termination and the reason for

termination were different. But when there is no inconsistency in the reason for

termination itself, we cannot say that reason was pretextual.

D.    Ms. Luke cannot rely on the work rule defense to show pretext.

      Ms. Luke’s next argument relies on what is called the “work rule defense.”

On summary judgment, when an employer’s proffered reason for terminating an

employee is the violation of a work rule, that reason is “arguably pretextual when a

plaintiff submits evidence (1) that she did not violate the cited work rule, or

(2) that if she did violate the rule, other employees outside the protected class, who



                                          12
         USCA11 Case: 19-13788      Date Filed: 01/28/2021   Page: 13 of 14



engaged in similar acts, were not similarly treated.” Damon v. Fleming

Supermarkets of Fla., Inc., 196 F.3d 1354, 1363 (11th Cir. 1999). Ms. Luke says

she did not falsify the time adjustment sheet, so under the first Damon method,

University Health’s proffered reason for her termination is arguably pretextual.

However, again here, Ms. Luke did not first raise this argument in the District

Court, so we cannot consider it on appeal. See Access Now, 385 F.3d at 1331.

But even if we could, Ms. Luke’s argument cannot carry the day. Specifically, Ms.

Luke was not terminated for falsifying the time adjustment sheet. As set out

above, Ms. Mason could not definitively prove or disprove that Ms. Luke falsified

the time adjustment sheet. Instead, Ms. Mason approved the recommendation for

termination based on Ms. Luke’s history of attendance problems. In other words,

even if Ms. Luke put forth evidence that she didn’t falsify the time adjustment

sheet (and she hasn’t), she has not shown that she “did not violate the cited work

rule” for which she was actually fired—her history of attendance problems.

Damon, 196 F.3d at 1363. Therefore, Ms. Luke cannot use the work rule defense

to show pretext.

E.    University Health’s purported failure to follow its policies does not show
      pretext.

      Finally, Ms. Luke says University Health failed to follow its policies, which

shows pretext. An employer’s deviation from its policies can be evidence of

pretext. See Bass v. Bd. of Cnty. Comm’rs, Orange Cnty., Fla., 256 F.3d 1095,

                                         13
         USCA11 Case: 19-13788      Date Filed: 01/28/2021    Page: 14 of 14



1108 (11th Cir. 2001), overruled on other grounds by Crawford v. Carroll, 529

F.3d 961 (11th Cir. 2008). However, viewing the record in favor of Ms. Luke, we

must reject her assertion. Ms. Luke says University Health didn’t follow its

process for investigating and correcting employee misconduct, but that process is

characterized as “optimal,” not mandatory. Even so, the undisputed evidence

shows that Ms. Forde and Ms. Mason investigated the suspected falsification

thoroughly before proceeding with her termination. And while Ms. Luke says

University Health didn’t follow its policy limiting the consideration of tardiness

history to the preceding 12 months, that policy also is not mandatory. And in any

event, the undisputed evidence is that Ms. Luke was terminated for her history of

attendance problems, including 32 documented instances of being tardy in the 12

months preceding her termination.

                               III. CONCLUSION

      Ms. Luke has not shown “such weaknesses, implausibilities, inconsistencies,

incoherencies or contradictions in the employer’s proffered legitimate reasons for

its actions that a reasonable factfinder could find them unworthy of credence.”

Furcron, 843 F.3d at 1313. The District Court therefore properly granted summary

judgment in favor of University Health.

      AFFIRMED.




                                          14